Case 2:20-cv-06694-ES-MAH Document 26 Filed 09/11/20 Page 1 of 1 PageID: 338




                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

             CHAMBERS OF                                                 MARTIN LUTHER KING
           ESTHER SALAS                                                     COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                             50 WALNUT ST.
                                                                              ROOM 2037
                                                                          NEWARK, NJ 07101
                                                                              973-297-4887
                                        September 11, 2020


                                        LETTER ORDER

                 Re:    Muslih, et al. v. County of Essex, et al.
                        Civil Action No. 20-6694 (ES)(MAH)

Dear counsel:

        On June 19, 2020, plaintiffs Muhammad Muslih, Soulaiha Muslih, and Alia Muslih
(collectively, “Plaintiffs”) moved to remand this action to the Superior Court of New Jersey, Law
Division, Essex County (“Motion”). (D.E. No. 4). On August 25, 2020, the Honorable Michael
A. Hammer, U.S.M.J., issued a Report and Recommendation, recommending that the Court deny
Plaintiffs’ Motion. (D.E. No. 21 (“R&R”)). Magistrate Judge Hammer provided the parties
fourteen days to file and serve objections to the R&R pursuant to 28 U.S.C. § 636 and Local Civil
Rule 72.1(c)(2). (Id. at 4). The parties did not file any objections.
        “[W]here no objections are made in regard to a report or parts thereof, the district court
will adopt the report and accept the recommendation if it is ‘satisf[ied] . . . that there is no clear
error on the face of the record.’” Sportscare of Am., P.C. v. Multiplan, Inc., No. 10-4414, 2011
WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory Committee’s
Notes). The Court independently reviewed the record and the R&R, this Court found no clear
error on the face of the record, and this Court hereby adopts it as the Opinion of this Court.
          Accordingly, IT IS on this 11th day of September 2020,

          ORDERED that this Court ADOPTS Magistrate Judge Hammer’s R&R in full; and it is
further

        ORDERED that Plaintiffs’ motion to remand this action to the Superior Court of New
Jersey, Law Division, Essex County is DENIED; and it is further

          ORDERED that the Clerk of Court TERMINATE docket entry number 4.



                                               s/Esther Salas
                                               Esther Salas, U.S.D.J.
                                                  1
